Citation Nr: 0907975	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  08-35 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for head 
trauma causing pain and headaches.  

2.  Entitlement to service connection for left ear hearing 
loss, to include as secondary to head trauma causing pain and 
headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1948 to December 
1948.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in March 2008, a statement of the case 
was issued in October 2008, and a substantive appeal was 
received in November 2008.  The Veteran testified at hearings 
before the RO in May 2008 and the Board in February 2009.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a March 1949 rating decision, the RO denied 
entitlement to service connection for head condition causing 
pain and headaches on the basis that a pre-existing post-
concussion syndrome was not aggravated during service; the 
Veteran did not file a notice of disagreement.

2.  In May 2007, the Veteran filed a request to reopen his 
claim of service connection for head trauma causing pain and 
headaches. 

3.  Evidence received since the March 1949 rating decision is 
not both new and material as it does not include any 
competent evidence suggesting that the Veteran manifests any 
current disability related to head trauma in service.

4.  Left ear hearing loss was not manifested during service, 
a sensorineural hearing loss was not manifest to a 
compensable degree within the first postservice year, and any 
currently diagnosed left ear hearing loss is not shown to be 
causally or etiologically related to service or to a service-
connected disability.  


CONCLUSIONS OF LAW

1.  The March 1949 rating decision denying service connection 
for head trauma causing pain and headaches is final.  38 
U.S.C. § 709 (1952); 38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for head 
trauma causing pain and headaches.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

3.  Left ear hearing loss was not incurred in or aggravated 
by service, and is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1112, 
1131, 1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000
	
Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F. 3d 1328 (Fed. Cir. 2006).  

Although the appellant received inadequate notice, and that 
error is presumed prejudicial, the record reflects that the 
purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  An August 2007 letter provided the Veteran with 
notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The Court also issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006) during the pendency of this appeal which 
addressed the appropriate VCAA notice to be provided in cases 
involving the submission of new and material evidence to 
reopen previously decided issues.  The Court found that VA 
must notify a claimant of the evidence and information needed 
to reopen the claim, as well as the evidence and information 
needed to establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.

The Board notes that the August 2007 letter explained to the 
Veteran what constitutes "new" evidence and what 
constitutes "material" evidence.  This letter informed him 
that his claims were previously denied because the evidence 
failed to show that a left ear condition or headaches had 
been incurred in or aggravated during service, and that new 
and material evidence submitted must relate to that fact.  
Thus, the Board concludes that the Veteran has been provided 
with the type of notice contemplated by the Court in Kent.

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  This representative has 
raised the issue of whether the presumption of soundness 
applies in this case, thus demonstrating actual knowledge of 
the evidentiary requirements.

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  See Sanders, 487 F. 3d at 891. 

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Board declines to obtain a medical nexus opinion with 
respect to the issue of entitlement to service connection for 
left ear hearing loss because no continuity of pertinent 
symptomatology following service is shown nor is there any 
medical suggestion that the Veteran's current left ear 
hearing loss is otherwise related to his service.  
Unfortunately, the Board rejects the reported left ear drum 
injury during judo practice as not being credible.  The Board 
concludes that the record as it stands includes sufficient 
competent evidence to decide the claim and that no VA 
examination with etiology opinion is necessary.  38 C.F.R. 
§ 3.159(c)(4).  Indeed, any opinions relating current left 
ear hearing loss to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  The duty to assist is not invoked where 'no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.'  38 U.S.C.A. § 5103A(a)(2).

With regard to the issue of head trauma causing pain and 
headaches, no examination is required since the request to 
reopen the claim is denied in this decision.  A VA 
examination is not required with regard to a claim to reopen 
a finally adjudicated claim unless new and material evidence 
is received.  38 C.F.R. § 3.159(c)(4)(iii).

The evidence of record also contains the Veteran's service 
treatment records (STRs) and post-service VA and private 
medical records.  The Veteran has alleged that STRs for his 
claimed judo injury residuals are not associated with the 
claims folder, but the Board's review of the record reflects 
that the STRs are substantially complete.  Notably, the STRs 
do not reflect any allegation of a judo injury during 
extensive medical evaluations, and the Veteran himself denied 
any pertinent injuries on his original application in 
February 1949.  In the absence of showing that STRs are 
incomplete, and without any indication of any missing STRs 
regarding the specific date and place of treatment, the Board 
finds no basis for any further development of STRs.

Otherwise, the Veteran has not made the RO or the Board aware 
of any additional evidence that needs to be obtained in order 
to fairly decide this appeal, and has not argued that any 
error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006).  Therefore, the Board finds that duty to notify 
and duty to assist have been satisfied.  For all the 
foregoing reasons, the Board will proceed to the merits of 
the Veteran's appeal.  

Service connection criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

A veteran who served during a period of war, or after 
December 31, 1946, will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111.

A pre-existing injury or disease will be considered to have 
been aggravated during service where there is an increase in 
disability during service unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153.  Aggravation of 
a pre-existing injury or disease will not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306.

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Service connection for sensorineural hearing loss may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995; 38 C.F.R. § 3.309(a).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans Claims (Court) has emphasized that 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Head Trauma Causing Pain and Headaches

The Veteran's claim of service connection for head condition 
causing pain and headaches was denied in a March 1949 RO 
rating decision.  The Veteran did file an application for 
review on appeal, thus the rating decision is final.  
38 U.S.C.A. § 7104.  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C. § 709 (1952); 38 U.S.C.A. § 5108.  
See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim of service 
connection for head trauma causing pain and headaches was 
received in May 2007, and the regulation applicable to his 
appeal provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2008).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, the benefit 
of the doubt rule does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

At the time of the March 1949 rating decision, the RO denied 
service connection for a head condition causing pain and 
headaches based on a finding that there was no evidence of 
aggravation in service of the Veteran's head condition which 
had pre-existed service.

Evidence of record at the time of the March 1949 decision 
included the Veteran's May 1948 enlistment examination 
demonstrating scars on his forehead and left eardrum which 
were not considered disabling (ND), and a 15/15 whisper test 
for the left ear.

In October 1948, the Veteran underwent a referred 
neuropsychiatric examination, after complaining of an unusual 
feeling in the head after a 30 caliber machine gun had been 
fired.  He was noted to have been making a poor adjustment as 
a cadreman.  This examination elicited information from the 
Veteran of a history of severe head injury at the age of 4 
which required placement of a silver plate in his head.  
Thereafter, he had a childhood history of headaches with a 
peculiar feeling in his head.  He related a prior history of 
being rejected for military service due to the head injury 
and an infected left ear.  The examiner diagnosed post-
concussion syndrome, with a psychoneurotic disorder 
manifested by anxiety, paranoia, depression and rather 
definite signs of conversion, and a behavioral disorder with 
immaturity, passiveness and dependency.

The Veteran's separation examination, dated December 1948, 
indicated diagnoses of symptomatic plate in skull which 
existed prior to service (EPTS) and was non-symptomatic and 
non-disabling at the time (NSND), was not aggravated by 
military service (AMS), and not incurred while in military 
service (IMS).  He was also noted to have a pre-existing 
perforated left ear drum NSND.  He had a 15/15 whisper test 
for the left ear.

The Veteran's Certificate of Disability for Discharge, dated 
December 1948, indicated a diagnosis of post concussion 
syndrome with symptoms of headaches, dizziness, confusion, 
micro vision and an electroencephalogram (EEG) consistent 
with diagnosis, following head injury at age of 4.  The 
Veteran had been deemed unfit for duty the date of his 
entrance into service, and his disability was deemed not to 
have been aggravated during service or in line of duty.

In his original application received in February 1949, the 
Veteran alleged a left ear condition having an onset in 1948, 
and a head disturbance with severe pains and headaches.  He 
noted dispensary treatment were X-rays were taken, but "[n]o 
other treatment."

As already noted, the Veteran did not initiate an appeal from 
the March 1949 rating decision denying his claim.  Therefore, 
VA may not undertake another merits analysis of the 
underlying service connection claim unless new and material 
evidence is received.

Turning to the evidence which has been received since the 
March 1949 decision, the Board notes that newly received 
evidence includes VA outpatient treatment records and private 
medical records related to the Veteran's left ear hearing 
loss.  None of this evidence includes any opinion suggesting 
that the Veteran manifests head trauma residuals having been 
incurred in or aggravated during service.  As such, the 
previously unconsidered medical evidence is not material to 
the claim. 

The lay evidence of record includes the Veteran's allegations 
of a head injury during judo practice in service, wherein he 
was thrown across the room and incurred a scar at the top of 
the left frontal area (VA clinical record dated May 2007); 
having the onset of persistent painful headaches after the 
injury (written statement received December 2007); denying a 
pre-service history of head trauma (written statement 
received March 2008); having an in-service judo injury in 
area where a metal plate was placed at age 4 (informal 
conference dated May 2008); and a pre-service head injury 
with metal plate which was aggravated by a judo injury during 
service (transcript of video-conference hearing dated 
February 2009).

A statement from the Veteran's employer, dated August 2007, 
reflected personal knowledge that the Veteran suffered a head 
trauma in service which resulted in occasional work absences 
due to headaches.

After reviewing the evidence received since the March 1949 
rating decision, the Board is unable to find any material lay 
evidence which adds anything to the record that was not known 
in 1949.  The Veteran and R.A.V. stated that the Veteran had 
headaches, but the RO was aware of headaches in 1949 as 
reflected in the STRs.  On one occasion, the Veteran denied 
having a pre-service head injury, but later recanted this 
statement.  At the hearing, the Veteran and his 
representative conceded a pre-service head injury, and given 
the extensive documentation of record, the Board is not 
obliged to accept the recanted allegation of no pre-service 
head injury as supporting an application to reopen.  See 
Justus, 3 Vet. App. at 513 (1992) (in determining whether 
evidence is new and material, VA does not have to accept the 
"credibility" of newly presented evidence where such 
evidence is inherently incredible).

The Board acknowledges that the May 1948 enlistment 
examination only noted a pre-existing scar on the Veteran's 
forehead.  Even assuming that the presumption of soundness 
applies to a diagnosis of post-concussion syndrome, the 
allegations of the Veteran of persistent headaches since 
service was of record at the time of the RO's 1959 decision.  
As such, the allegations are cumulative of evidence 
previously of record and are not "new" for purposes of 
38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156.

In this case, the only new evidence consists of the Veteran's 
report of a judo related head injury during service, and his 
lay witness statement recalling the Veteran telling him of 
incurring a head injury in service.  However, the Veteran has 
not presented any medical evidence that such injury, if true, 
has resulted in any current residuals.  Quite simply, lay 
persons are not competent to offer an opinion that requires 
medical expertise, and consequently the statements do not 
constitute new and material evidence to reopen the claim.  
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that lay 
assertions of medical causation cannot serve as a predicate 
to reopen a previously denied claim).

In sum, the Board finds that the evidence received since the 
1949 rating decision is not both new and material and does 
not raise a reasonable possibility of substantiating the 
service connection claim.  As such, new and material evidence 
has not been received and the claim has not been reopened.  

Left Ear Hearing Loss

The Board notes that, in the March 1949 rating decision 
denying service connection for head condition causing pain 
and headaches, the RO also determined that a left ear 
condition was not incurred in or aggravated in service.  At 
this time, the Veteran has presented a current diagnosis of 
left ear hearing loss which was not specifically considered 
in the 1949 decision.  In light of the above, the Board finds 
that the claim of service connection for hearing loss is not 
subject to the new and material standard.  See Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

As noted above, the Veteran's May 1948 enlistment examination 
noted a scar of the left eardrum which pre-existed service.  
As such, the presumption of soundness does not apply to the 
existence to a left ear drum perforation, but does apply to 
the non-existence of a left ear hearing loss.  38 U.S.C.A. 
§ 1111.

At the May 1949 enlistment examination and the December 1948 
separation examination, the Veteran demonstrated a 15/15 
whisper test for the left ear.  There is no evidence of 
decreased left ear hearing acuity in service.  At the 
December 1948 separation examination, the pre-existing 
perforated left ear drum was considered NSND.  

Overall, the STRs provide strong evidence against this claim, 
showing a pre-existing perforation of the left ear drum which 
was NSND at the time of separation from service, and failing 
to show a decrease in left ear hearing acuity during service.

VA clinical records reflect that the Veteran has a current 
conductive left ear hearing loss disability, attributable to 
left posterior tympanic membrane perforation.  See VA 
clinical record dated July 2007.  He underwent a left 
tympanoplasty in August 2007.  None of these records 
associate a current left ear hearing loss disability to 
service.

The additional evidence includes the Veteran's allegations of 
a traumatic left ear drum injury in service during Judo 
practice, wherein he hit the side of a foot locker which 
resulted in left ear bleeding treated with ice packs.  He 
recalls that a military doctor diagnosed him with broken 
bones in the "titus medial" in the middle ear, a cracked 
bone to the ear drum, and a small pin hole in his ear drum.  
He indicated that it took 9 days for his left ear swelling to 
subside.  He also recalls a civilian physician immediately 
after service diagnosed him with left ear damage.

Furthermore, a statement from the Veteran's employer, dated 
August 2007, reflected personal knowledge that the Veteran 
manifested hearing difficulties 40 years previous.

The Board finds that the Veteran's allegations of a judo 
related left ear drum injury is not credible.  As a result of 
the lack of documentation of treatment in service, the only 
evidence tending to support this claim is the recollections 
of the Veteran himself, many decades after service.  
Unfortunately, the Veteran is not a reliable historian, as 
demonstrated by his March 2008 statement denying a pre-
service history of any head injury at all, which is not only 
contrary to the strong evidence of record but to his own 
admissions and recent testimony before the Board.  

The Board, having had the opportunity to hear the Veteran's 
testimony first hand and observe his demeanor less than one 
month ago, was not persuaded of the truthfulness of this 
assertion.  His lay witness' recollection can be no better 
than the facts alleged by the Veteran, as it is based on the 
Veteran's own assertions and not personal observation of the 
claimed injury.  Unfortunately, the Board finds that there is 
no credible evidence that the Veteran incurred a judo-related 
left ear drum injury as claimed, experienced any decreased 
left ear hearing acuity during service, or experienced 
persistent or recurrent symptoms of decreased left ear 
hearing acuity since service.  On the facts of this case, the 
Veteran's recollections as to what doctors told him regarding 
his claimed left ear drum injury and residuals is 
insufficient to constitute competent medical evidence 
supporting this claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995); Warren v. Brown, 6 Vet. App. 4, 6 (1993).

In sum, the Board finds that the credible lay and medical 
evidence preponderates against an in service incurrence of 
left ear hearing loss during service.  The Veteran has 
claimed entitlement to service connection for left ear 
hearing loss as secondary to head trauma causing pain and 
headaches.  Unfortunately, as noted above, service connection 
is not in effect for head trauma causing pain and headaches.  

Accordingly, in the absence of credible evidence of pertinent 
symptomatology during service, and in the absence of 
competent probative evidence that links the Veteran's current 
complaints to service or to a service-connected disability, 
service connection for left ear hearing loss must be denied.  
38 C.F.R. §§ 3.303, 3.310.  Overall, the competent evidence 
shows that left ear hearing loss was not manifested during 
service, a sensorineural hearing loss was not manifest to a 
compensable degree within the first postservice year, and any 
currently diagnosed left ear hearing loss is not shown to be 
causally or etiologically related to service or to a service-
connected disability.  There is no doubt of material fact to 
be resolved in his favor.  38 U.S.C.A. § 5107(b).



ORDER

New and material evidence has not been received to reopen the 
claim of service connection for head trauma causing pain and 
headaches.  

Service connection for left ear hearing loss, to include as 
secondary to head trauma causing pain and headaches, is 
denied.  




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


